Citation Nr: 0717399	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-38 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas  


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1973 to March 1976.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in August 2005, of the Department of 
Veterans Affairs (VA) Medical Center in Houston, Texas.  

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.   

The appeal is REMANDED to the VA Medical Center.  


REMAND

The veteran is claiming entitlement to an annual clothing 
allowance due to knee braces that he wears on each knee.  The 
veteran testified that his knee braces tear his clothing. 

In August 2005, the Prosthetics Service of the Houston VA 
Medical Center (VAMC) denied the veteran's application for a 
clothing allowance, based in part on a review of his medical 
records from the Houston VAMC, which are not in the file and 
the type of knee braces is also not evident from the file.    

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the Houston, 
Texas VAMC for 2005 and 2006, including 
any prescription or order for knee braces.  

2. Obtain a copy of the most recent rating 
decision of the knees by the Regional 
Office.  

3. Ask the Chief Medical Director or 
designee whether the veteran's knee braces 
are orthopedic appliances that tend to 
wear or tear clothing. 38 C.F.R. § 
3.810(a).

4. After the above has been completed, the 
claim should be readjudicated.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).  


